DETAILED ACTION
In the response filed 7 November 2020, claim 8 was amended and claim 22 was added.  Claims 1-14 and 17-22 remain pending with claims 1-7 being withdrawn.  The 35 USC 102 and 103 rejections of claim 8-14 and 17-21 based upon the Williams and Williams in view of Eng are maintained.  New 35 USC 112 rejections of claims 8-14 and 17-22 are added based upon new matter in the claims.  New 35 USC 102 rejection of claim 22 based upon Williams is added.  New 35 USC 102 and 103 rejections of claims 8-14 and 17-22 based upon XXX and XXX in view of Eng are added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8, 13, 17, and 19-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams et al., US Patent Application Publication No. 2003/0051222.
In reference to claims 8 and 16, Williams teaches a method implemented on a data processing system for circuit design (Paragraph [0056]), the method comprising: 
identifying a first portion of a design of a circuit, the first portion containing a set of elements interconnected via nets (Figure 3, 320, paragraph [0049] breaking up netlist into blocks necessarily identifies blocks of a netlist, netlists are a set of elements interconnected via nets); 

isolating the timing dependency of the first portion on a net connected to the identified element of the first portion using a synthesis transformation (Figure 3, 330, Paragraphs [0018 and 0049-0050] inserting buffers on the identified inputs is a synthesis transformation that isolates the timing dependency of the child block from a parent block).

In reference to claim 13, Williams teaches wherein each of the elements of the first portion is a single critical-net connected graph of elements (Paragraph [0051]).
In reference to claim 17, Williams teaches inserting a buffer on the net as part of the first portion (Figure 3, 330).
In reference to claim 19, Williams teaches wherein the net is a net driving an element of the first portion and the isolating is performed automatically in response to identifying the first portion (Figure 3, paragraphs [0049-50] buffer insertion occurs automatically on all blocks).
In reference to claim 20, Williams teaches determining whether timing of the element of the first portion is sensitive to capacitive load (paragraph [0054]); wherein the isolating is performed when the element is sensitive to capacitive (Figure 3, 330, isolation occurs on all blocks).
In reference to claim 21, Williams teaches performing a synthesis transformation of an island of the first portion to isolate timing dependency of the island on a non-critical net connected to an element of the island (Figure 3, 330, Paragraphs [0018 and 0049-0050] inserting a buffer is a synthesis transformation that isolates the timing dependency of a block, a block is considered an island).

identifying a timing dependency associated with an element in the set of element (Figure 3, 333, Paragraphs [0018 and 0049-0050], identifying every block input and block output is necessary in order to insert buffers into them, the children blocks being timing dependent on the parent elements); and 
isolating the timing dependency of the first portion on a net connected to the identified element of the first portion using a synthesis transformation (Figure 3, 330, Paragraphs [0018 and 0049-0050] inserting buffers on the identified inputs is a synthesis transformation that isolates the timing dependency of the child block from a parent block).


Claim(s) 8, 13, 17, and 19-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mbouombouo et al., US Patent No. 6,766,499.
In reference to claim 8, Mbouombouo shows a method implemented on a data processing system for circuit design (fig. 1), the method comprising: identifying a first portion (any one of: E7, R1, R2; or E4, R3, R4; or E3, R5) of a design of a circuit (fig. 5), the first portion containing a set of elements interconnected via nets (E7, R1, R2; or E4, R3, R4; or E3, R5);

isolating (col. 13, a buffer cell will be inserted at N1 ... R1 and R2 will be isolated), by the data processing system, the timing dependency of the first portion (E7, R1, R2) on a net connected to the identified element (E7) of the first portion using a synthesis transformation (a synthesis transformation: col.12, lines 61-62:  the new net with this buffer cell just inserted; col. 13, lines 9-10, interconnect E7, a buffer cell will be inserted at N1).

In reference to claim 13, Mbouombouo teaches wherein each of the elements of the first portion is a single critical-net connected graph of elements (Col. 5, line 60).
In reference to claim 17, Mbouombouo teaches inserting a buffer on the net as part of the first portion (Col. 13, lines 9-10).
In reference to claim 19, Mbouombouo teaches wherein the net is a net driving an element of the first portion and the isolating is performed automatically in response to identifying the first portion (col. 12, lines 40-48, col 13, lines 10-13).
In reference to claim 20, Mbouombouo teaches determining whether timing of the element of the first portion is sensitive to capacitive load (col. 12, lines 10-20); wherein the isolating is performed when the element is sensitive to capacitive (col. 12, lines 40-45).
In reference to claim 21, Mbouombouo teaches performing a synthesis transformation of an island of the first portion to isolate timing dependency of the island on a non-critical net connected to an element of the island (col. 13, a buffer cell will be inserted at N1 ... R1 and R2 will be isolated; a synthesis transformation: col.12, lines 61-62:  the new net with this buffer cell just inserted; col. 13, lines 9-10, interconnect E7, a buffer cell will be inserted at N1).


identifying a timing dependency (timing constraints, col. 2, lines 10-15; interconnect delay, col. 12, line 30; 406 in fig. 4) associated with an element (i.e. interconnect E7) in the set of element (E7, R1, R2);
isolating (col. 13, a buffer cell will be inserted at N1 ... R1 and R2 will be isolated), by the data processing system, the timing dependency of the first portion (E7, R1, R2) on a net connected to the identified element (E7) of the first portion using a synthesis transformation (a synthesis transformation: col.12, lines 61-62:  the new net with this buffer cell just inserted; col. 13, lines 9-10, interconnect E7, a buffer cell will be inserted at N1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al., US Patent Application Publication No. 2003/0051222 in view of Eng, US Patent No. 6,145,117.

In reference to claim 10, Williams in view of Eng teaches wherein the cross-probe is visualized as an RTL view of the circuit design (Eng, Column 20, lines 31-32).
In reference to claim 11, Williams in view of Eng teaches wherein the cross-probe is visualized as an HDL view of the circuit design (Eng, Column 20, lines 35-36).
In reference to claim 14, Williams in view of Eng teaches wherein the cross-probe visualized in a second view shows elements of critical paths in the corresponding one of the first portions (Eng, Column 20, lines 45-46).

Claims 9-11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mbouombouo et al., US Patent No. 6,766,499 in view of Eng, US Patent No. 6,145,117.
In reference to claim 9, Mbouombouo teaches claim 8 as described above.  Mbouombouo does not teach visualizing the timing dependency in a cross-probe to other views of the circuit design.  Eng teaches a system that cross-probes the views of the circuit design (Column 20, lines 25 – 62). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Eng for cross-probing circuit design views into the system of Mbouombouo for isolating timing dependencies because allows user to view different facets of the circuit design simultaneously.

In reference to claim 11, Mbouombouo in view of Eng teaches wherein the cross-probe is visualized as an HDL view of the circuit design (Eng, Column 20, lines 35-36).
In reference to claim 14, Mbouombouo in view of Eng teaches wherein the cross-probe visualized in a second view shows elements of critical paths in the corresponding one of the first portions (Eng, Column 20, lines 45-46).


Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al., US Patent Application Publication No. 2003/0051222 in view of Eng, US Patent No. 6,145,117 and Gregory et al., US Patent Application Publication No. 2007/0016881 A1.
In reference to claim 12, Williams in view of Eng teaches claim 9 as described above.  They do not teach wherein the cross-probe is visualized as a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute.  As best understood this is shown as the graph in Figure 2 in the instant application with slack on the y-axis and path timing on the x-axis.  Gregory teaches a graph displaying slack on the y-axis and path timing on the x-axis (Figure 12).  Accordingly, Gregory teaches a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute.  It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Gregory for displaying a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute into the teaches of Williams in view of Eng such that the cross-probe is visualized as a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute because it would show multiple versions to display with version is better.

s 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mbouombouo et al., US Patent No. 6,766,499 in view of Eng, US Patent No. 6,145,117 and Gregory et al., US Patent Application Publication No. 2007/0016881 A1.
In reference to claim 12, Mbouombouo in view of Eng teaches claim 9 as described above.  They do not teach wherein the cross-probe is visualized as a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute.  As best understood this is shown as the graph in Figure 2 in the instant application with slack on the y-axis and path timing on the x-axis.  Gregory teaches a graph displaying slack on the y-axis and path timing on the x-axis (Figure 12).  Accordingly, Gregory teaches a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute.  It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Gregory for displaying a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute into the teaches of Mbouombouo in view of Eng such that the cross-probe is visualized as a three-dimensional graph of the circuit design, where instances are assigned a "height" attribute because it would show multiple versions to display which version is better.


Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al., US Patent Application Publication No. 2003/0051222 in view of Anand et al., US Patent Application Publication No. 2008/0313580.
In reference to claim 18, Williams teaches claim 8 as described above.  Williams does not teach replicating a drive element of the non-critical net as part of the first portion.  Anand teaches replicating a drive element of a non-critical net to isolate a timing path.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Anand for replicating a drive element of a non-critical net to isolate a timing .

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mbouombouo et al., US Patent No. 6,766,499 in view of Anand et al., US Patent Application Publication No. 2008/0313580.
In reference to claim 18, Mbouombouo teaches claim 8 as described above.  Mbouombouo does not teach replicating a drive element of the non-critical net as part of the first portion.  Anand teaches replicating a drive element of a non-critical net to isolate a timing path.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Anand for replicating a drive element of a non-critical net to isolate a timing path into the system of Mbouombouo for isolating timing dependencies because it is a way to isolate a timing path.

Response to Arguments
Applicant's arguments filed 7 November 2020 have been fully considered but they are not persuasive.
Applicant argues that Williams is performing it’s method before timing analysis.  However there is no mention of timing analysis in the claims.  There is just a vague term of timing dependency.  As described above, Williams does broadly read on timing dependencies because child blocks are timing dependent of parent blocks. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., timing analysis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.B/Examiner, Art Unit 2851



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851